Citation Nr: 1100939	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee disability.

2. Entitlement to a rating in excess of 20 percent for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that declined to reopen a claim of 
service connection for a bilateral knee disability and continued 
a 20 percent rating for the Veteran's right shoulder disability.  
The Veteran had requested a Travel Board hearing; in September 
2008 he withdrew such request.   

The matter of service connection for a bilateral knee 
disability (on de novo review) is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his 
part is required.

 
FINDINGS OF FACT

1. An unappealed April 2004 rating decision declined to reopen 
the Veteran's claim of service connection for a bilateral knee 
disability which was previously denied based essentially on a 
finding that his bilateral knee disability was not shown in, and 
was unrelated to, his service.  

2. Evidence received since the April 2004 rating decision 
includes a June 2007 private treatment record noting that the 
Veteran's service could have contributed to his bilateral knee 
disability; relates to the unestablished fact necessary to 
substantiate the claim of service connection for a bilateral knee 
disability; and raises a reasonable probability of substantiating 
the claim.

3. The Veteran's right shoulder disability has been manifested 
throughout by abduction limited to 70 degrees; limitation of 
motion of the arm to midway between the side and shoulder level 
is not shown.   


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of 
service connection for a bilateral knee disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).

2. A rating in excess of 20 percent is not warranted for the 
Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

	Bilateral knees

Inasmuch as this decision grants in full the portion of the claim 
that is addressed, there is no reason to belabor the impact of 
the VCAA on this matter as any notice error or duty to assist 
omission is harmless.  

	Right shoulder

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A June 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of rating and effective date criteria.  
He has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less than 
adequate.

The RO arranged for VA examinations in July 2006 and November 
2008.  The examinations are adequate to assess the disability as 
the examiners expressed familiarity with the history of the 
disability, and conducted thorough examinations of the Veteran, 
noting all findings necessary for a proper determination in the 
matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	New and Material Evidence - Bilateral knee disability

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis) may be service-
connected on a presumptive basis if manifested to a compensable 
degree in a specified period of time postservice (1 year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

An unappealed April 2004 rating decision continued the denial of 
the Veteran's claim of service connection for a bilateral knee 
disability which was previously denied based essentially on a 
finding that his bilateral knee disability was not shown in, and 
was unrelated to, service.  That decision, and the prior ones, 
are final based on the evidence of record at the times they were 
decided.  38 U.S.C.A. § 7105.

Pertinent evidence of record at the time of the April 2004 rating 
decision included:   

The Veteran's STRs which are silent for complaints, findings, 
treatment, or diagnosis relating to the bilateral knees.

A report of May 1990 VA examination noting that the Veteran 
complained of pain in both knees during long periods of standing 
and walking.  He reported he experienced pain in both his knees 
for 6 or 7 years prior (after prolonged standing).  The diagnosis 
was bilateral chondromalacia of the knees. 

A January 2004 private outpatient treatment record noting the 
Veteran had left knee pain with decreased range of motion.  

Evidence received since the April 2004 rating decision includes:

An April 2006 VA outpatient treatment record noting that the 
Veteran complained of discomfort in his knees.  The diagnosis was 
mild osteoarthritis of the knees.  

An October 2006 VA outpatient treatment record noting that the 
Veteran complained of bilateral knee pain (localized to the 
inside half of the knee).  X-rays were interpreted as revealing 
varus knees with medial joint line narrowing (more in the lateral 
joint line bilaterally) and tri-compartment degenerative joint 
disease.  The assessment was bilateral knee arthritis with 
medical compartment with varus knees.  

An April 2007 VA outpatient treatment record noting that the 
Veteran had experienced discomfort in his knees "for about 15 
years."  

A May 2007 private outpatient treatment record noting that the 
Veteran complained of bilateral knee pain, left worse than right.  
The provider opined that the wear and tear was probably 
associated with the Veteran's long term use of walking and 
working in the "flat" [sic] line in the military.  

A  June 2007 letter from M.B.P., M.D., P.A. notes that the 
Veteran had left knee osteoarthritis and right knee arthritis, 
with the left knee being worse.  He noted that the Veteran had 
osteoarthritis in both knees due to long term wear and tear on 
his knees.  He opined, "[E]specially if [the Veteran] has spent 
a long time working manual labor working [sic] in a flight line 
that could have contributed to his problem."  

As service connection for a bilateral knee disability was 
previously denied based essentially on a finding that the 
Veteran's bilateral knee disability was not shown in, and was 
unrelated to, his service, for evidence to be new and material in 
this matter, it must be evidence not of record in April 2004 that 
relates to that unestablished fact (i.e. it must tend to show 
that the Veteran's bilateral knee disability is related to his 
service).  As the additional evidence received since April 2004 
includes a May 2007 treatment record indicating that the 
Veteran's knee disability is probably related to his flight line 
duties in service and a June 2007 letter from M.B.P., M.D., P.A. 
stating that the Veteran's duties on the flight line could have 
contributed to his bilateral knee disability, (and when such 
evidence is taken at face value as is required for purposes of 
reopening) it relates to the unestablished fact necessary to 
substantiate the claim of service connection for a bilateral knee 
disability, and raises a reasonable possibility that the claim 
will be substantiated.  Accordingly, the additional evidence 
received is both new and material, and the claim of service 
connection for a bilateral knee disability may be reopened. 

	Increased rating - right shoulder disability	

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Veteran's right shoulder disability has been rated under Code 
5010 for traumatic arthritis which is to be rated as degenerative 
arthritis under Code 5003.  Code 5003 provides for a rating on 
the basis of limitation of motion of the specific joint involved.  
Under Code 5201 (for limitation of arm motion), the minimum 
compensable rating of 20 percent requires limitation at shoulder 
level (either extremity).  Limitation of major extremity motion 
to midway between the side and shoulder level warrants a 30 
percent rating.  Limitation of major arm motion to 25 degrees 
from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  
[The Veteran's right upper extremity is his dominant extremity.  
See 38 C.F.R. § 4.69 (a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating purposes, 
and only one extremity is to be considered major)].  

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The Veteran sustained a shoulder injury in service and a July 
1990 rating decision granted service connection for the right 
shoulder disability rated 10 percent.  

A November 2005 VA outpatient treatment record notes that the 
Veteran had experienced discomfort and dysfunction of the right 
shoulder for over 20 years.  He reported that his shoulder did 
not affect his work for Lockheed Martin and that he had not 
sought medical treatment at work.  On examination it was noted to 
be difficult to evaluate the Veteran's range of motion as he did 
not make an effort to elevate his right arm above 110 degrees.  
The diagnosis was chronic rotator cuff tear and dysfunction of 
the right shoulder.    

A March 2005 MRI of the right shoulder was interpreted as 
revealing complete transection and retraction of the 
supraspinatus tendon, chronic tendonitis at all the tendons of 
the rotator cuff, and severe hypertrophic bony changes of the 
acromioclavicular joint consistent with probable impingement 
syndrome.  

A June 2005 VA outpatient treatment record notes that the Veteran 
had a 20 year history of intermittent right shoulder pain 
resulting from traumatic injury.  He had loss of strength and 
decreased mobility.  Symptoms (located in the front and to the 
side) were produced with elevation above the shoulder, pushing 
activities, and reaching behind the back.  Manual muscle testing 
revealed: flexion of 4+/5, painful abduction of 4-/5, painful 
external rotation of 3+ to 4-/5, and internal rotation of 5/5.  
The assessment was right shoulder dysfunction syndrome.  Physical 
rehabilitation was prescribed.  

On July 2006 VA examination the Veteran reported that he injured 
his right shoulder in 1983 doing heavy lifting in service and 
that he had experienced progressive pain since.  He rated his 
current pain at 8/10, increasing to 10/10 with activity (or any 
range of motion of the shoulder).  He took Vicodin 2 to 4 times a 
day for pain.  Over the past year he had decreased strength in 
his right hand and had occasionally dropped objects.  He was 
employed doing aircraft inspections, but experienced difficulty 
due to his shoulder disability.  His right arm was noted to be 
his dominant arm.  Range of motion testing of the right shoulder 
revealed: anterior flexion to 110 degrees, internal rotation was 
to T12, external rotation to 70 degrees, abduction to 110 degrees 
with a positive Neers test at 85 degrees.  The examiner noted 
that the Veteran had shoulder pain at rest that increased with 
activity.  He did not use an assistive device.  Occupational 
impairment was noted to be that the Veteran could no longer hold 
a flashlight.  He had severe motor weakness of the right hand and 
arm.  The examiner noted that the joint was painful on motion and 
that there was no additional limitation on repetitive use or 
flare-up.  Examination of the shoulder revealed severe painful 
motion with weakness of the right shoulder and arm.  There was no 
excess fatigability but there was incoordination in terms of 
dropping objects with the right hand and inability to hold or 
grip for any period of time.  

A May 2007 private outpatient treatment record notes that the 
Veteran complained of right shoulder pain.  Examination of the 
right shoulder revealed internal rotation to just behind the 
trochanter, elevation to 110 degrees, and good external rotation.  
The shoulder was noted to have a little resistance against 
adduction and external rotation.  X-rays of the right shoulder 
were interpreted as revealing acromioclavicular separation and 
arthritis.  The assessment was right shoulder possible 
acromioclavicular injury in the past and probable rotator cuff 
injury.  

An October 2007 VA outpatient treatment record notes that the 
Veteran complained of right shoulder pain and was taking 
hydrocodone.  

On November 2008 VA examination the Veteran complained of 
constant pain in the right shoulder with any use.  He reported 
tingling in the shoulder at rest and that he was unable to do any 
overhead work.  He was employed as an aircraft inspector which 
did not cause worsening of his shoulder pain as most of his work 
was done below shoulder level.  He did not miss work due to his 
shoulder condition.  He reported that he was independent in his 
activities of daily living although his wife occasionally helped 
him put on shirts.  He did not use a sling or brace.  He had 
increased limitation of motion on repetitive use.  There were no 
incapacitating flare-ups with pain.  Examination of the right 
shoulder revealed tenderness and retraction to light touch of the 
shoulder, skin posterior over the clavicle, and skin of the 
anterior right chest wall.  The cross arm and impingement tests 
were positive.  Range of motion testing revealed forward flexion 
to 90 degrees (on repetitive motion), abduction to 70 degrees (on 
repetitive motion), external rotation to 30 degrees, adduction to 
10 degrees, extension to 20 degrees, and internal rotation to the 
right buttock.  Motor strength was 4+/5 in the deltoid, 5/5 in 
the supraspinatus, 5/5 in the internal rotators, and 4/5 in the 
external rotators.  The Veteran's pain increased on repetitive 
motion.  There was weakness, but no fatigability or 
incoordination.  The impression was chronic right shoulder pain 
due to full thickness rotator cuff tear and degenerative joint 
disease of the acromioclavicular joint.  

The medical evidence of record does not show (nor does the 
Veteran allege) that at any time during the appeal period he had 
limitation of motion of the right arm to midway between the side 
and shoulder level.  A November 2005 VA outpatient treatment 
record notes that he did not make an effort to elevate his right 
arm above 110 degrees.  On July 2006 VA examination his abduction 
was to 110 degrees and flexion was to 110 degrees.  On November 
2008 VA examination his abduction was to 70 degrees and flexion 
was to 90 degrees.  Notably, 90 degrees constitutes shoulder 
level.  See 38 C.F.R. § 4.71, Plate I.  While the Veteran's 
limitation of motion has been to as low as 70 degrees abduction, 
it has not been shown to be at or near 45 degrees (midway between 
the side (0 degrees) and shoulder level (90 degrees)).  
Consequently, the next higher (30 percent) rating under Code 5201 
is not warranted at any time during the appeal period.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the right shoulder disability that are not 
encompassed by the rating assigned.  The functional impairment 
shown (decreased range of motion of the arm and associated 
reduced strength, weakness, pain) is encompassed by the schedular 
criteria.  See 38 C.F.R. § 4.71a Code 5201.  Therefore, those 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

 Finally, as the Veteran works as an aircraft inspector and has 
not alleged unemployability due to his right shoulder disability, 
the matter of entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen a claim of service connection for a 
bilateral knee disability is granted.

A rating in excess of 20 percent right shoulder disability is 
denied.



REMAND

The Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159. 

Once new and material evidence has been presented as to an 
unestablished fact from the previously denied claim, the Veteran 
is entitled to the full benefits of VA's duty to assist, 
including (if warranted) a medical nexus examination.  See Shade 
v. Shinseki --- Vet. App. ----, No. 08-3548, slip op. 2010 WL 
4300776 (November 02, 2010).  

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran alleges that he has a bilateral knee disability as a 
result of standing and walking on the flight line for 20 years in 
service.  The evidence of record establishes that the Veteran 
indeed has a bilateral knee disability and that such "may be" 
associated with his service.  Accordingly, the "low threshold" 
requirement of McLendon is met and a VA examination is indicated.  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an orthopedic 
examination of the Veteran.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination. Based on 
review of the claims file and examination 
of the Veteran the examiner should respond 
to the following requests:

a.	Please identify the most likely 
etiology for the Veteran's bilateral 
knee disability, opining specifically 
whether it is at least as likely as 
not ( a 50% or better probability) 
that the bilateral knee disability is 
related to his service (to 
specifically include his duties on 
flight lines therein).  
  
b.	 Review the May and June 2007 
opinions of M.B.P., M.D. (i.e. that 
the Veteran's bilateral knee 
disability (osteoarthritis) "was 
probably associated" with and 
"could have resulted" from wear and 
tear working on the flightline in 
service), express 
agreement/disagreement with the 
opinions, and explain the rationale 
for such. 

The examiner must explain the rationale 
for all opinions (with citation to 
supporting clinical data, the evidence of 
record, or medical treatise(s) as needed.   

2.	The RO should then re-adjudicate the claim 
of service connection for bilateral knee 
disability (de novo).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


